DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 61-67, 69-96, and 105-119 are pending. Claims 68, 97, and 101-104 were canceled in the Reply filed 10/11/2022.  Instant claims 62-64, 66-67, 73-78, 80-82, 84-89, 91-95, 108, 110-111, 113-114, and 117-118 are withdrawn as directed to a non-elected species not presently examined.  Claims 61, 65, 69-72, 79, 83, 90, 96, 105-107, 109, 112, 115-116, and 119 are presently considered. 

Election/Restrictions
Applicant's election with traverse of the originally elected species as described in Example 1b (in the reply filed on 10/01/2020 was previously acknowledged, and the requirement was deemed proper for reasons of record and was previously made Final.  
The originally elected species, as identified in the Action mailed 12/15/2020 at pages 2-5, was previously deemed free of the prior art for reasons of record (see, e.g., Non-Final mailed 12/15/2020 at pages 2-5), and examination proceeded to a non-elected species per MPEP § 803.02(III)(A) (i.e., an obvious variant of Example 5 of US 2008/0207879 A1, wherein the equilibration buffer of Example 5 is modified to contain 7-10 mM EDTA). 
In the Reply filed 10/11/2022, Applicant amended the claims to exclude the previously examined non-elected species (see, e.g., Reply filed 10/11/2022 at claim 1). 
Per MPEP § 803.02(III)(A), should applicant overcome a rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim. In the event prior art is found during this examination that anticipates or renders obvious the amended Markush claim, the claim will be rejected and the action can be made final. The Markush claim shall be rejected; claims to the nonelected species are still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species
Accordingly, per MPEP § 803.02(III)(A), examination has now been extended to another non-elected species reading upon amended, independent claim 61, namely a non-elected species of method wherein a Factor IX polypeptide is purified using anion-chromatography that utilizes a loading fluid containing 20 to 50 mM EDTA. 
Following extensive search and examination, the non-elected species has been deemed obvious in view of the prior art of WO 97/42835 (Nov. 20, 1997; Kutzko et al.; cited in IDS filed 10/25/2019 as cite no: 2; see rejection below). Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious (see, .e.g., MPEP § 803.02(III)(A)). 
The non-elected species is understood to read upon instant claims 61, 65, 69-72, 79, 83, 90, 96, 105-107, 109, 112, 115-116, and 119.  However, the prior art species do not appear to read upon instant claims 62-64, 66-67, 73-78, 80-82, 84-89, 91-95, 108, 110-111, 113-114, and 117-118.
Accordingly, claims 62-64, 66-67, 73-78, 80-82, 84-89, 91-95, 108, 110-111, 113-114, and 117-118 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to presently unexamined nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement applicable to the originally filed claims in the reply filed on 10/01/2020.
	Accordingly, claims 61, 65, 69-72, 79, 83, 90, 96, 105-107, 109, 112, 115-116, and 119 are presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended, independent claim 61 is representative of the newly pending claim scope.  Amended claim 61 is directed to a process:
61. (Currently Amended) A process for the purification of a polypeptide, comprising:
providing a positively charged, anion-exchange chromatography matrix;

providing a negatively charged chemical compound having the ability to complex metal ions;

adding to the matrix a Vitamin K-dependent polypeptide to be purified;

adding the chemical compound at a concentration of  15 mM to 200 mM to the matrix by one or more of the following steps, such that the chemical compound and the Vitamin K-dependent polypeptide compete for binding to the matrix:
(a) adding an equilibration fluid comprising the chemical compound to the matrix before the Vitamin K-dependent polypeptide is added to the matrix, such that at least part of the chemical compound binds to the matrix, and/or
(b) adding a loading fluid comprising the chemical compound and the Vitamin K dependent polypeptide to the matrix, such that at least part of the chemical compound and at least part of the Vitamin K-dependent polypeptide compete for binding to the matrix, and/or
(c) after the Vitamin K-dependent polypeptide is added and bound to the matrix, adding one or more washing fluids comprising the chemical compound to the matrix to wash the matrix, such that the chemical compound and the Vitamin K-dependent polypeptide continue to bind to the matrix, wherein the washing fluid has a pH and a conductivity to elute one or more impurities from the matrix while the matrix retains the Vitamin K-dependent polypeptide; and

eluting the Vitamin K-dependent polypeptide from the matrix using an elution fluid to form an eluate comprising one or more impurities, wherein the elution fluid has a pH and a conductivity to elute the Vitamin K-dependent polypeptide from the matrix;

thereby providing an increased ratio of the Vitamin K-dependent polypeptide to the one or more impurities in the eluate as compared to the same process where the chemical compound is not added to the matrix.
The applicable claim interpretation is provided below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	The genus of “vitamin K-dependent” polypeptides and proteins was described in the Claim Interpretation Section of the Action mailed 12/15/2020, which is incorporated herein (see, e.g., Action mailed 12/15/2020 at page 8, identifying a non-exhaustive list of eleven subgenera of such proteins).  For purposes of the present examination, it is understood that Factor IX polypeptides are a type of “vitamin K-dependent” polypeptide (see, e.g., Spec. filed 6/28/2019 at 33 at lines 29-31; see also, instant claims 107, 109, and 112).
	The genus of “chemical compound[s] having the ability to complex metal ions” was described in the Claim Interpretation Section of the Action mailed 12/15/2020, which is incorporated herein (see, e.g., Action mailed 12/15/2020 at pages 8-9, identifying a non-exhaustive list of 48 species of such chemical compounds).  Claim 61 was amended following the Final mailed 6/18/2021 to include the limitation that the chemical compound is “negatively charged”.  The phrase “negatively charged chemical compound[s] having the ability to complex metal ions” is understood to read upon at least upon at least EDTA and EGTA (see instant claim 96).
	Amended claim 61 recites the requirement 
...adding the chemical compound at a concentration of  15 mM to 200 mM to the matrix by one or more of the following steps...
Accordingly, the phrase “one or more” is understood to mean that the chemical compound may be present in steps (a); (b); (c); (a) and (b); (a) and (c); (b) and (c); or present in all three steps.  Here, the non-elected species is understood to read upon at least methods wherein the chemical compound is present at the required concentration only the loading fluid (i.e., step (b)).
	Amended claim 61 contains the following phrases:
....such that the chemical compound and the Vitamin K-dependent polypeptide compete for binding to the matrix...
..... such that at least part of the chemical compound binds to the matrix....
.... such that at least part of the chemical compound and at least part of the Vitamin K-dependent polypeptide compete for binding to the matrix....
..... such that the chemical compound and the Vitamin K-dependent polypeptide continue to bind to the matrix......
..... thereby providing an increased ratio of the Vitamin K-dependent polypeptide to the one or more impurities in the eluate as compared to the same process where the chemical compound is not added to the matrix.
Each of these phrases is understood to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited method steps set forth at newly added claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  This is reasonable, because no structure/function limitations commensurate in scope with such phrases appear in the originally filed disclosure, and therefore such phrases are not reasonably interpreted as functional limitations, but instead as “whereby” clauses (see, e.g., MPEP § 2111.04(I)).
	Claim 61 was amended following the Final mailed 6/18/2021 to include the phrase:
....providing a positively charged, anion-exchange chromatography matrix;
As noted in the prior action, the matrix is reasonably inferred to be an “anion-exchange chromatography matrix”, which is reasonably inferred to have a solid phase support matrix that is positively charged (see, e.g., Spec. filed 6/28/2019 at 4 at lines 19-22, 18 at lines 21-30).  Therefore, the amendment does not further limit the claim scope because anion-exchange chromatography is understood to utilize a positively charged matrix to capture negatively charged molecules of interest.  Therefore, the phrase are reasonably understood to make explicit that an AXC matrix is positive.
	“[A]bout” has appeared in prior claim sets.  The original disclosure identifies that the term “about” is “used to indicate that a value includes the inherent variation of error for the device and the method being employed…” (see, e.g., Spec. filed 6/28/2019 at 12 at line 28 to page 13 at line 2), but this definition fails to actually identify what the numerical error of the Applicant’s methods and equipment were (i.e., different equipment has different levels of precision and accuracy).  Therefore, it is unclear if “about” as used in the claims and original disclosure may reasonably indicate variances of  ±1%, ±5% , ±10%, ±20, etc.  For purposes of claim interpretation, the “about” has been reasonably understood to indicate a variability of  ±20% or more of a given number unless otherwise specified.
	At all claims, references to “the matrix” are reasonably understood to refer to the “anion-exchange chromatography matrix” as recited at claim 61 at line 2.
	At all claims, “the chemical compound” is reasonably understood to refer to the “negatively charged chemical compound” recited at claim 61.
	Additional claim interpretations are provided below.  

Withdrawn Claim Rejections
The rejection of Claim 68 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the cancelation of claim 68 in the Reply filed 10/11/2022.
The rejection of claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the amendment to the recited concentration range at claim 61 as set forth in the Reply filed 10/11/2022.
The rejection of claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0207879 A1 (Artur et al.; Aug. 28, 2008; cited in previous action) is withdrawn in view of the amendments filed 10/11/2022 requiring “15 mM to 200 mM” of “chemical compound” (see, e.g., Reply filed 10/11/2022 at claim 61).

New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 61, 65, 69-72, 79, 83, 90, 96, 105-107, 109, 112, 115-116, and 119 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 97/42835 (Nov. 20, 1997; Kutzko et al.; cited in IDS filed 10/25/2019 as cite no: 2). 
Claim interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection. Additional claim interpretations are set forth below. 
WO’835 pertains to methods of purifying biologically active peptides from the milk of transgenic and transomic mammals (see, e.g., WO’835 at abs, claims 1-5, 9-13, 16-17, 19, and 21, and at pages 6 at lines 27-35, 9 at lines 30-34, 10 at lines 24-36, 11-12 at bridging ¶, 12 at lines 25-35, Fig. 1).  WO’835 identifies an art-recognized problem, namely that the purification of milk or milk fractions can “foul filtration membranes or chromatography media” (see, e.g., WO’835 at 2 at lines 19-36), which is a “significant economic disincentive” for the use of milk as a source of therapeutically active proteins (see id; see also WO’835 at 3-4 at bridging ¶, noting that extra steps are necessary; see also id. at 5 at lines 13-18, 5 at final ¶, 8 at final ¶). WO’835 identifies an art-recognized solution, namely WO’835 identifies that when the "milk is combined with a chelating agent, such as EDTA, to improve the purification efficiency", the addition of a chelating agent "surprisingly, keeps the milk from clumping and improves the flow" (see, e.g., WO’835 at abs, 4 lines 30-34; see also id. at 9 at lines 35-36, noting that chelating agents prevent fouling).  Regarding the instant claims, WO’835 teaches and discloses Example 5 (see, e.g., WO’835 at Example 5 on 17, referencing Example 1 on pages 13-14), wherein a polypeptide of interest is expressed in the milk of a transgenic goat, and purified using anion-exchange chromatography (i.e., a Q-Sepharose FF chromatography column) (see, e.g., WO’835 at Example 5 on 17).  The purification is understood to have been performed “essentially as described in Example 1”, and therefore is reasonably understood to include using a “loading fluid” comprising milk combined with 50 mM EDTA in an amount reasonably inferred to yield EDTA at “about 25 mM” concentration (see, e.g., WO’835 at Example 1 on page 13 at lines 1-15; see, e.g., WO’835 at 10 at lines 6-10, noting that EDTA may be used at “20 to 50 mM” and “most preferably” at “about 25 mM”). WO’835 discloses that the protein of interest was captured on a Q-Sepharose FF chromatography column, and subsequently the column was washed (see, e.g., WO’835 at Example 5 on 17 at lines 15-20), and then the protein was eluted (see id. at 17 at lines 18-21), at a pH and a conductivity necessarily sufficient to obtain a purified form of the protein of interest (see id. at 17 at lines 18-24, noting that a pH and a conductivity are inherent qualities of a buffer).  
WO’835 differs from the instantly claimed invention as follows: Example 5 of WO’835 does not reduce to practice a method of purifying the exact protein of Factor IX polypeptide, wherein the loading fluid comprises EDTA at 15 mM to 200 mM as presently claimed.
However, such a method would be obvious and would amount to a simple substitution of one protein of interest for another using the prior art method shown at Example 5 of WO’835.  Specific limitations are discussed below.
Regarding instant claim 61, and the use of anion-exchange chromatography, WO’835 discloses and teaches purification methods comprising tangential flow filtration combined in a sequential process with chromatography columns to “capture” a desired component from the permeate of an ultrafiltration membrane (see, e.g., WO’835 at abs, 9 at lines 30-34, 10 at lines 24-36, 11-12 at bridging ¶, Fig. 1).  Critically, WO’835 specifically discloses that ion-exchange chromatography may be utilized to “capture” the desired component in such methods (see, e.g., WO’835 at 10 at lines 24-36, 12 at lines 19-32, claims 1-3, 5, 9-11, 13, 16-17, 19, and 21), and one of skill in the art would readily appreciate that “ion-exchange chromatography” refers collectively to both cation-exchange and anion-exchange chromatography (see also WO’835 at Example 5 on 17, noting that the Q-Sepharose FF column is an anion-exchange column).  Therefore, an artisan would readily appreciate that the disclosed methods could be utilized with anion-exchange chromatography. 
Regarding instant claims 61, 107, 109, 112, and the polypeptide of interest, WO’835 informs artisans that the disclosed methods could be applied to various “human or non-human” proteins, including Factor IX polypeptides (see, e.g., WO’835 at 4 at lines 20-26, 6 at lines 27-35, 7 at line 34 to page 8 at line 5, claims 5 and 16).  Therefore, an artisan would readily appreciate that the method of Example 5 could be modified and applied to a different protein of interest, namely a Factor IX polypeptide.
Regarding instant claims 61, 96, and a “negatively charged chemical compound having the ability to complex metal ions”, WO’835 discloses, exemplifies, and claims methods of using the metal chelating agent of EDTA (see, e.g., WO’835 at abs, at 9-10 at bridging ¶, 15 at lines 1-20, claims 9-12).  
Regarding instant claims 61, 69, 70, 105, 106, and the concentration of EDTA, WO’835 informs artisans that the chelating agent used may be 
….added to produce a final concentration of between 1 and 500 mM.  Preferably, the final concentration of chelating agent is approximately 20 to 50 mM EDTA. . . . . Most preferably, the final concentration of chelating agent is about 25 mM EDTA.
(see, e.g., WO’835 at 10 at lines 6-10, emphasis added).  
Therefore, the prior art provides express guidance to utilize chelating agents, including EDTA and EGTA (see, e.g., WO’835 at 10 at 1-20), at the same or overlapping amounts in a protein purification process as presently claimed (see, e.g., MPEP § 2144.05, noting that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).  Accordingly, it would be obvious to utilize EDTA in such methods at a concentration between 1 and 500 nM, and more specifically within the range of 20-50 mM.
Regarding instant claims 61, 65, 69, 70, and the presence of EDTA in the loading fluid (“(b)”) at a concentration of “15 mM to 200 mM”, WO’835 informs artisans that EDTA may be within the instantly claimed range (see, e.g., WO’835 at 10 at lines 6-10, claims 1-2 and 9-12), and in the loading fluid because WO’835 identifies that EDTA is mixed directly with the milk prior to filtration (see, e.g., WO’835 abs, at 9-10 at bridging ¶, noting that “milk is first combined with a chelating agent”; see also WO’835 at Example 1 on 13 and Example 2 on 15, noting that milk is combined directly with 50 mM EDTA prior to processing; see also WO’835 at claims 1-2, 9-11). At Example 5, which references Example 1, it is understood that the loading fluid would be the permeate of the EDTA/milk combination (see, e.g., WO’835 at Example 5 on 17, referencing Example 1 on pages 13-14).  However, the amount of EDTA retained in the permeate is understood to be about the same concentration, and the permeate is the loading fluid for the chromatography column being used (see, e.g., WO’835 at Fig. 1, 12 at lines 22-25, noting that the permeate contains the chelating agent; see, e.g., MPEP § 2144.05).
Regarding instant claims 61, 90, and eluting Factor IX polypeptides from an ion chromatography column, WO’835 reasonably informs artisans that the disclosed methods are usable to purify a desired polypeptide, and therefore an artisan would readily appreciate that once the polypeptide is “captured”, it must necessarily be eluted from the chromatography column (see, e.g., WO’835 at abs, Fig. 1, 13 at lines 30-31).  More specifically, WO’835 exemplifies methods of purification, wherein the desired protein is eluted from an anion-exchange chromatography column using an elution buffer comprising 20 mM sodium phosphate (see, e.g., WO’835 at 17 at Example 5 at lines 9-24).  Therefore, an artisan would readily appreciate that the desired protein would need to be eluted from the column prior to use.
Regarding instant claims 61, 79, and the “thereby”, and “wherein” clauses, per MPEP § 2111.04(I), claim scope is not limited by claim language that does not require steps to be performed or by language that does not limit a claim to a particular structure; notably, the court has noted that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (see, e.g., MPEP § 2111.04(I)).  Accordingly, the “thereby” clause is understood to express the intended and expected result of the positively recited limitations set forth in the instant method claim.  In addition or alternatively, the “thereby” and “wherein” clauses are reasonably understood to be satisfied because WO’835 informs artisans that the disclosed methods results in the increased purity of a desired protein of interest (see, e.g., WO’835 at Example 5 at 17, noting 91% purity was achieved).  Accordingly, WO’835 clearly informs artisans that the disclosed methods predictably result in increased purity (see, e.g., WO’835 at 4 lines 1-3 and 20-26, claim 8, passim) by removing impurities (see id. at 5 lines 1-5). 
Regarding instant claims 71-72 and the temperature of the process, the process of WO’835 is exemplified at about 8±3 degrees C and 8±6 degrees C (see, e.g., WO’835 at 13 at Example 1 at lines 5-25), and therefore an artisan would readily appreciate that the temperature utilized for such purifications may range from approximately 1 degree C to about 14 degrees C (see id.; see also id. at Example 3 on 15, 16 at lines 1-5; see, e.g., MPEP § 2144.05, noting that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, and also noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, wherein “14” is close to, or overlaps with, the claimed minimum of “about 15” as recited at instant claim 72).
Regarding claims 115-116, and a loading fluid that “comprises a buffered solution that comprises a salt in an amount sufficient to adjust buffer strength”, the instant disclosure does not inform artisans of the amount of salt required to be “sufficient to adjust buffer strength” as claimed, and therefore this phrase is understood literally to encompass any amount of salt sufficient to adjust buffer strength by any measurable amount.  Here, WO’835 teaches and discloses Example 5 (see, e.g., WO’835 at Example 5 on 17, referencing Example 1 on pages 13-14). Example 5 is understood to have been performed “essentially as described in Example 1”, and therefore is reasonably understood to include using a “loading fluid” comprising milk combined with 50 mM EDTA and 180 mM sodium chloride (see, e.g., WO’835 at Example 1 on page 13 at lines 1-15).  The 180mM sodium chloride as used in the method is understood to be “an amount sufficient to adjust buffer strength” of the loading fluid.
Regarding claims 83, 119, and a washing fluid that comprises “a buffered solution that comprises a salt of less than 200 mM”, WO’835 teaches and discloses Example 5 (see, e.g., WO’835 at Example 5 on 17, referencing Example 1 on pages 13-14). This example exemplifies the usage of a washing fluid that comprises “a salt of less than 200 mM”, namely the exemplified washing fluid comprises 5 mM NaCl (see id at 17 at lines 15-20) and 20 mM sodium phosphate (see id).  Accordingly, making and using such exemplified washes is obvious in view of the prior art.
In sum, WO’385 is understood to reasonably teach, claim, and disclose methods of purifying biologically active peptides, such as Factor IX, from the milk of transgenic and transomic mammals, using a method comprising anion exchange chromatography and at least 20-50 mM of EDTA in a loading fluid (see, e.g., WO’835 at abs, claims 1-5, 9-13, 16-17, 19, and 21, and at pages 6 at lines 27-35, 9 at lines 30-34, 10 at lines 24-36, 11-12 at bridging ¶, 12 at lines 25-35, Fig. 1, claims 1-3, 5, 9-11, 13, 16-17, 19, and 21), wherein such methods predictably yield an eluted protein having enhanced purity, and wherein the EDTA desirably and predictably improves purification efficiency by reducing milk clumping, fouling, and by improving flow (see, e.g., WO’835 at abs, 4 lines 30-34; see also id. at 9 at lines 35-36, noting that chelating agents prevent fouling).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the combination of prior art elements (i.e., Factor IX polypeptides, EDTA, etc.) according to known methods (i.e., the anion-exchange methods utilizing 1-500 mM EDTA as disclosed by WO’835) to yield predictable results, namely purified Factor IX polypeptides, wherein the EDTA would predictably, expectedly, and desirably improve purification efficiency by reducing milk clumping, fouling, and by improving flow; furthermore, each element merely performs its art-recognized function in combination as it does separately (see, e.g., MPEP §§ 2143(I)(A), (G)).  In addition, or alternatively, the claimed invention is the simple substitution of one known protein (i.e., Factor IX) for another (i.e., A1PI) in the method disclosed at Example 5 of WO’835, wherein such substitution would yield predictable results, namely purified Factor IX polypeptides, wherein the EDTA present would predictably, expectedly, and desirably improve purification efficiency by reducing milk clumping, fouling, and by improving flow (see, e.g., MPEP §§ 2143(I)(B), (G)).  
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-within the ordinary skill in the art to utilize known purification methods (e.g., anion-exchange chromatography), with known chemical components (e.g., EDTA), at known concentrations (e.g., 1-500 mM), to achieve known and art-recognized benefits (e.g., improved purification efficiency, reduced fouling, and improved flow), in order to purify a known polypeptide of interest (e.g., Factor IX).  Accordingly, in the absence of evidence to the contrary, an artisan would reasonably expect such methods could be utilized for its intended utility with explicitly identified proteins.
No evidence of unexpected results commensurate in scope with the pending claims have been placed on record to date.
Accordingly, claims 61, 65, 69-72, 79, 83, 90, 96, 105-107, 109, 112, 115-116, and 119 are obvious in view of the prior art. 

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Zero evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record to date, and close prior art exists on record (e.g., US’879; see also rejection above). 
Accordingly, all applicable arguments have been fully considered, but not found persuasive for reasons of record.  No claims are allowed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,136,026 (Aug. 4, 1992; Romisch et al.; cited in IDS filed 10/25/2019 as cite no: 3) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 46-47).  In brief, Romisch discloses that it was found, “surprisingly, that toxic substances can be removed from these proteins by ion exchange chromatography in the presence of chelating reagents in combination with ionic detergents” (see, e.g., US’026 at col 1 lines 44-50).  Romisch discloses a method of purifying protein solutions using anion exchange chromatography (id. at claim 1), wherein a chelating agent of “EDTA, EGTA, a salt of citric acid or oxalic acid or a combination thereof” (id. at claim 3 ) is used at a “concentration of 1-100 mmol/l” (id. at claim 4) in an aqueous buffer solution in order to remove toxins (id. at claim 1), and reduces to practice examples wherein EDTA is added at 10 mM to the loading and/or equilibration buffer (see, e.g., Romisch at col 3 line 60 to col 4 line 60, disclosing Examples 1-2 and Table 1, showing that the protein of interest is increased in purity multiple fold following purification).
US 5,061,815 (Oct. 29, 1991; Leu et al.; cited in IDS filed 10/25/2019 as cite no. 1) establishes and evidences that polylysine inherently has the ability to form metal complexes (see, e.g., Leu at claim 1, abs, col 2 lines 26-33).  
US 2004/0171103 A1 (Sep. 2, 2004; Bradley et al.; cited in IDS filed 10/25/2019(6 pages) as cite no. 1) was discussed at length in a prior Action, and that discussion is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 47-48).  Examiner notes that the teachings of US’103 have been discussed more extensively in the parent Application (see, e.g., US Application No. 14/813,461 at Non-Final mailed 12/2/2016 at pages 24-25), and those discussions are incorporated herein.
Bonner (Protein Purification, Taylor & Francis Group, 201 pages, ISBN 978-0-415-38511-4 (June 2007); hereafter "Bonner"; cited in IDS filed 10/25/2019 (6 page) as cite no: 7) was discussed at length in a prior Action, and that discussion is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 48-49).  
US 5,641,887 (Jun. 24, 1997; Beckman et al.; cited in previous action), establishes the level of ordinary skill in the prior art regarding chelating agents (see, e.g., '887 at col 4 at line 50 to col 5 at line 4, entitled "Identification of Chelating Functional Groups").  Notably, it was well-within the ordinary skill in the art at the time of the invention to identify equivalent art-recognized chelating agents.
US 4,981,952 (Yan; Jan. 1, 1991; cited in previous action) pertains to and discloses embodiments wherein vitamin K-dependent proteins are purified using anion exchange chromatography (see, e.g., US’952 at title, abs, claims).
US2008/0207879 A1 (Artur et al.; Aug. 28, 2008; cited in previous action) teaches and reduces to practice a process for the purification of recombinant FIX from cell culture (compare US’879 at Example 5 at ¶¶[0137]-[0139], Tables VII-IX).  The teaching of US’879 were discussed in detail in the rejection of record set forth in the Action mailed 7/13/2022, and those discussions are incorporated herein. US’879 teaches the usage of EDTA and other chelating agents at a concentration of 0.1 to 10 mM (see, e.g., US’879 at ¶¶[0047], [0049], [0054], [0056-[0058]).

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new or revised ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654